Citation Nr: 9913111	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected urethral stricture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from 
November 1978 to June 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision of the RO.  

The Board notes the veteran has raised a claim for a 
temporary total rating due to convalescence under 38 C.F.R. 
§ 4.30 based on July 1992 urethral dilation.  In a rating 
action issued in August 1995, the RO denied that claim.  
After it was referred back to the RO in the Board's November 
1997 remand, the RO issued a supplemental statement of the 
case in June 1998 which discussed the veteran's temporary 
total rating claim.  In this supplemental statement of the 
case, the RO noted that the August 1995 decision of the RO 
had based its denial of the veteran's claim on an incorrect 
basis.  However, the supplemental statement of the case then 
denied the veteran's claim on other grounds.  No separate 
rating action is of record.  Moreover, although the veteran's 
representative submitted a letter in September 1998 purported 
to be a substantive appeal as to that issue, there is no 
notice of disagreement of record as to an RO decision which 
denied the claim.  The Board therefore refers this matter 
back to the RO for appropriate action.   

The veteran appeared at a hearing before a local hearing 
officer in September 1996 and before this Member of the Board 
in Washington, D.C. in February 1999.




REMAND

The veteran's records of post-service treatment show he was 
diagnosed with "urethral stricture" in March 1985.  The 
March 1985 report also notes that the veteran's condition 
required catheterization 3-4 times in the preceding year.  
The veteran then underwent a cystoscopy at a private 
treatment facility in July 1992 for his urethral stricture.  
The treatment report notes that the veteran's previous 
dilation had taken place 10 years prior.  

The next treatment report of record is the report of VA 
treatment dated in August 1995 which notes that the veteran 
had a urethral procedure done in 1992 but that there was no 
recurrence of the condition.  The report notes that the 
veteran was found not to suffer from hesitancy and that he 
had a good urine flow.  

The report of a VA examination in March 1998 pursuant to the 
Board's November 1997 remand states that the veteran's only 
symptom is "a pinch or twinge in his right lower quadrant at 
the beginning of voiding."  No renal colic or bladder stones 
were found, no nephritis was reported, and the examination 
report specifically states that "catheterization has not 
been needed."  Further, the examination report notes that 
the veteran has not needed dilations, drainage procedures, 
diet therapy, medication, or follow up since his 1992 
operation.  The final diagnosis listed was that of "urethral 
stricture disease."  

A letter dated in February 1999 from Dr. Clifton L. Williams, 
M.D., states that the veteran was seen in January 1999 
complaining of hematuria and decreased flow.  Further, the 
record also contains the report of a March 1999 operation at 
Spartanburg Urology Center, L.P., which shows the veteran 
underwent "cystoscopy, direct vision urethrotomy, and 
urethral dilation" at that time.  Although the veteran 
waived RO consideration of this evidence, a VA examination is 
still necessary to ascertain the current extent of the 
service-connected urethral stricture.  Since the veteran has 
submitted medical evidence showing his condition has 
apparently increased in severity since the time of his most 
recent (March 1998) VA examination, another examination is 
necessary.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
urethral stricture since March 1998.  The 
RO should request the veteran to furnish 
signed authorizations for release of any 
private medical records, if applicable.  
The Board notes treatment by Dr. Clifton 
Williams in January 1999 is specifically 
referred to in the record.  The RO should 
obtain all additional VA medical records 
and incorporate them into the claims 
folder.  

2.  The veteran should then be scheduled 
for a VA examination.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with this 
examination.  The examiner should be 
requested to state how often the 
veteran's condition necessitates 
dilations, whether there is stone 
formation requiring diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times per year, 
and whether the veteran's urethral 
stricture occasional attacks of colic 
which are not infected and do not require 
catheter drainage.  

3.  Upon completion of the development 
requested above, and the performance of 
any other development deemed appropriate 
by the RO, the veteran's claim should be 
reviewed once again.  If the action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


